



 


 


 


 


 


 


 
LIN TELEVISION CORPORATION
 
SUPPLEMENTAL INCOME DEFERRAL PLAN
 
EFFECTIVE JULY 1, 2010
 
 
 

--------------------------------------------------------------------------------

 

LIN TELEVISION CORPORATION
SUPPLEMENTAL INCOME DEFERRAL PLAN
Effective July 1, 2010
 
PURPOSE
 
The LIN Television Corporation Supplemental Income Deferral Plan (the “Plan”) is
effective as of July 1, 2010.  The Plan is established and maintained solely for
the purpose of permitting a select group of management or highly compensated
employees to supplement their retirement income by deferring the receipt of
compensation.  The Plan is intended to, and shall be interpreted to, comply in
all respects with Code Section 409A and those provisions of ERISA applicable to
an unfunded plan maintained primarily to provide deferred compensation benefits
for a select group of “management or highly compensated employees.”
 
ARTICLE I
 
TITLE AND DEFINITIONS
 
Whenever used herein, the following terms shall have the meanings set forth
below.
 
1.1 “Account” or “Accounts” shall mean the bookkeeping account or accounts
established under this Plan pursuant to Article V used to record deferred
income, Company contributions and earnings credited to a Participant under the
Plan.
 
1.2 “Base Salary” shall mean the Participant’s annual base salary relating to
services performed during any calendar year, excluding incentive and
discretionary bonuses, commissions, reimbursements and other non-regular
remuneration received from the Company prior to reduction for any salary
deferrals under qualified or nonqualified benefit plans sponsored by the
Company, including but not limited to, plans established pursuant to Code
Section 125 or qualified pursuant to Code Section 401(k).
 
1.3 “Beneficiary” or “Beneficiaries” shall mean the person, persons or entity
designated as such pursuant to Section 8.1 to receive Plan benefits in the event
of a Participant’s death prior to the complete distribution thereof.
 
1.4 “Board” shall mean the Board of Directors of the Company.
 
1.5 “Bonus(es)” shall mean any amount paid to the Participant by the Company
during the Plan Year, in addition to Base Salary, in the form of discretionary
or incentive compensation or any other bonus designated by the Committee before
reductions for contributions to or deferrals under any pension, deferred
compensation or benefit plans sponsored by the Company.  Nothing contained
herein shall be deemed to constitute a guarantee that a Bonus will be paid to
any or all Participants in any particular Plan Year.
 
1.6 “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and applicable authorities promulgated
thereunder.
 
1.7 “Committee” shall mean the person or persons appointed by the Board to
administer the Plan in accordance with Article IX.
 
 
1

--------------------------------------------------------------------------------

 
1.8 “Company” shall mean LIN Television Corporation, a Delaware corporation, and
any successor of LIN Television Corporation.
 
1.9 “Company Contributions” shall mean the contributions made by the Company
pursuant to Article IV.
 
1.10 “Company Contribution Account” shall mean the Account maintained for the
benefit of the Participant which is credited with Company Contributions, if any,
pursuant to Section 4.2.
 
1.11 “Compensation” shall mean all amounts eligible for deferral for a
particular Plan Year.
 
1.12 “Crediting Rate” shall mean the notional gains and losses credited on the
Participant’s Account balance which are based on the Participant’s choice among
the investment alternatives made available by the Committee pursuant to Article
V of the Plan.
 
1.13 “Deferral Account” shall mean the Account maintained for each Participant
which is credited with Participant deferrals pursuant to Section 5.1.
 
1.14 “Disability” shall mean (consistent with the requirements of Section 409A
of the Code) that the Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company.  The Committee may require that the Participant submit evidence of such
qualification for disability benefits in order to determine whether the
Participant is disabled under this Plan.
 
1.15 “Eligible Executive” shall mean a highly compensated or management level
employee of the Company whose annual base salary equals or exceeds the indexed
dollar limit in effect for the current year under Section 414(q)(B)(i) of the
Code and who is selected by the Committee to participate in the Plan.
 
1.16 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, including Department of Labor and Treasury regulations and applicable
authorities promulgated thereunder.  References herein to any section of ERISA
shall include references to any successor section or provision of ERISA.
 
1.17 “Fund” or “Funds” shall mean one or more of the investment funds selected
by the Committee pursuant to Section 5.3 of the Plan.
 
1.18 “Interest Rate” shall mean, for each Fund, an amount equal to the net gain
or loss on the assets of such Fund during each month, as determined by the
Committee.
 
 
2

--------------------------------------------------------------------------------

 
1.19 “Participant” shall mean any Eligible Executive who becomes a Participant
in this Plan in accordance with Article II.
 
1.20 “Plan” shall mean the LIN Television Corporation Supplemental Income
Deferral Plan, as amended and restated from time to time.
 
1.21 “Plan Year” shall mean the 12 month period beginning on January 1 and
ending on December 31 of each year; provided, however that the first Plan Year
shall begin on the July 1, 2010 and end on December 31, 2010.
 
1.22 “Scheduled Distribution Date” shall mean a scheduled distribution date
elected by the Participant for distribution of amounts from a specified Deferral
Account, including notional earnings thereon, as provided under Article VII.
 
1.23 “Separation from Service” shall mean the date of the cessation of the
Participant’s provision of services to the Company as such concept is defined
under Section 409A of the Code for any reason whatsoever, whether voluntary or
involuntary, including as a result of the Participant’s death or Disability.
 
1.24 “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in IRC Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, (but shall in all events
correspond to the meaning of the term “unforeseeable emergency” under Section
409A(a)(2)(v) of the Code).
 
1.25 “Years of Service” shall mean  the cumulative consecutive years of
continuous full-time employment with the Company (including approved leaves of
absence of six months or less or legally protected leaves of absence), beginning
on the date the Participant first began service with the Company, and counting
each anniversary thereof.
 
ARTICLE II
 
PARTICIPATION
 
2.1 Eligibility to Participate.  An Eligible Executive shall become a
Participant in the Plan by completing and submitting to the Committee the
appropriate enrollment and election forms established by the Committee in order
to become a Participant in the Plan.  The enrollment and election forms shall
designate the time and form of distribution for the Participant’s Account,
designate the amount of voluntary deferrals of the Participant’s Compensation,
designate the investment Funds and portion allocated to each investment Fund
which shall act as a basis for crediting of interest on the Participant’s
accounts and identify the Participant’s Beneficiary.
 
2.2 Termination of Eligibility to Defer.  An individual’s eligibility to
participate by making deferral elections under Article III shall cease upon the
earlier of (a) the date he or she incurs a Separation from Service or (b) the
date the Eligible Executive ceases to be an Eligible Executive.
 
 
3

--------------------------------------------------------------------------------

 
2.3           Termination of Plan Participation.  An individual who has been an
active Participant in the Plan ceases to be a Participant on the date his or her
Account is fully paid out.
 
ARTICLE III
 
DEFERRAL ELECTIONS
 
3.1 Deferral Elections.  Subject to the requirements of Section 3.3, an Eligible
Executive may elect to defer the following amounts under the Plan:
 
(a) Base Salary.  Each Eligible Executive may make an election to defer under
the Plan a flat dollar amount or any whole percentage (less applicable payroll
withholding requirements for Social Security and income taxes and employee
benefit plans as determined by the Committee in its sole and absolute
discretion), not to exceed eighty percent (80%), of his or her Base Salary in
the manner described in Section 3.2.  Notwithstanding the foregoing, an Eligible
Executive that has elected to participate in the Plan may not defer less than
five percent (5%) of Base Salary for any Plan Year.
 
(b) Deferral of Bonus.  Each Eligible Executive may make an election to defer
under the Plan a flat dollar amount or a whole percentage (less applicable
payroll withholding requirements for Social Security and income taxes and
employee benefit plans as determined in the sole and absolute discretion of the
Committee) of up to one hundred (100%) of Bonus in the manner described in
Section 3.2.  Notwithstanding the foregoing, an Eligible Executive that has
elected to participate in the Plan may not defer less than five percent (5%) of
Bonus for any Plan Year.
 
 
4

--------------------------------------------------------------------------------

 
(c) No Deferral of Gain under Stock Rights.  In no event may an Eligible
Executive defer cash or stock payable upon exercise of a stock option or stock
appreciation right.
 
3.2 Time and Manner of Deferral Election.
 
(a) Deferral of Base Salary.  An Eligible Executive shall make a deferral
election for a Plan Year with respect to Base Salary at such time and in such
manner as the Committee may establish, provided that the time for filing an
election shall not be later than December 31 of the year preceding such Plan
Year.
 
(b) Deferral of Bonus.  Subject to the limitations described herein, the
Committee may determine that an irrevocable deferral election for any amount of
Bonus that qualifies as “performance-based compensation” within the meaning of
Section 409A of the Code may be made by submitting an election form on or before
the deadline established by the Committee, which in no event shall be later than
six (6) months before the end of the performance period.  In order for an
Eligible Executive to be eligible to make a deferral election for
performance-based compensation within the meaning of Section 409A of the Code in
accordance with the deadline established pursuant to this Section 3.2, the
Eligible Executive must have performed services continuously from the later of
(i) the beginning of the performance period for such compensation, or (ii) the
date upon which the performance criteria for such compensation is established,
through the date upon which the Eligible Executive makes a deferral election for
such compensation.  In no event shall a deferral election submitted under this
subsection be permitted to apply to any amount of performance-based compensation
that has become readily accessible.  With respect to any Bonus that does not
qualify as “performance-based compensation” within the meaning of Section 409A
of the Code, an Eligible Executive shall make a deferral election for a Plan
Year with respect to such Bonus at such time and in such manner as the Committee
may establish, provided that the time for filing an election shall not be later
than December 31 of the year preceding such Plan Year.
 
(c) Newly Eligible Executive.  Notwithstanding subsection (a) and (b) above, an
Eligible Executive who first becomes eligible to participate in the Plan may
make an election under this Section 3 to defer Base Salary and/or Bonus for
services to be performed subsequent to the date specified in the election and
for the remainder of the calendar year in which the election under this Section
3 is made, provided that such election is made within thirty (30) days after the
date that he or she first becomes an Eligible Executive.  For purposes of this
Section 3.2(c), an election will be deemed to apply to compensation paid for
services performed subsequent to the date specified in the election if the
election applies to no more than an amount equal to the total amount of the
compensation for the performance period multiplied by the ratio of the number of
days remaining in the performance period after the election over the total
number of days in the performance period.  If the Eligible Executive does not
make an election to defer Compensation within this initial 30-day period, his or
her enrollment shall not become effective until the beginning of the next
calendar year.
 
3.3 Form of Deferral Election.  Any deferral election under the Plan shall be
subject to the following requirements:
 
(a) Deferral Election Form.  All deferral elections under this Plan shall be
made by written notice on a form provided by the Committee and shall specify (i)
the amount of Base Salary/Bonus, whichever is applicable, to be deferred, (ii)
the investment Funds which shall act as the basis for crediting interest on
Account balances and (iii) the form and timing of distributions from
Accounts.  Such elections may take the form of an electronic communication
followed by appropriate confirmation according to specifications established by
the Committee.
 
(b) Duration of Compensation Deferral Election.  An Eligible Executive’s initial
election to defer Compensation shall be made during the period established by
the Committee prior to the Effective Date of the Participant’s commencement of
participation in the Plan and, except in the case of a timely election to defer
“performance-based compensation”, shall apply only to Compensation for services
performed after such deferral election is processed.  A Participant may
increase, decrease, terminate or recommence a deferral election with respect to
Compensation for any subsequent Plan Year by filing an election during the
period established by the Committee prior to the beginning of such Plan Year,
which election shall be effective on the first day of the next following Plan
Year; provided, however, that if a Participant receives a hardship distribution
under a cash or deferred profit sharing plan that is sponsored by the Company
and such plan requires that deferrals be suspended for a period of time
following such hardship distribution, the Committee shall cancel the
Participant’s deferral election so that no deferrals shall be made during such
suspension period.  If an election is cancelled because of a hardship
distribution, any later deferral elections shall be subject to the provisions
governing initial deferral elections.  In the absence of an affirmative election
by the Participant to the contrary, the deferral election for the prior Plan
Year shall continue in effect for future Plan Years.  After the beginning of the
Plan Year, deferral elections with respect to Compensation for services
performed during such Plan Year shall be irrevocable except in the event of
Unforeseeable Emergency.
 
 
5

--------------------------------------------------------------------------------

 
(c) Period of Deferral.  An Eligible Executive making a deferral election shall
specify a deferral period on his or her election form by designating either a
Scheduled Distribution Date or the date he or she incurs a Separation from
Service.
 
3.4 Form of Deferral Payment.  An Eligible Executive making a deferral election
shall specify a form of payment on his or her election form by designating
either a lump sum or annual installment payments.  If an Eligible Executive
fails to designate a form of payment as provided above, he or she shall be
deemed to have elected a lump sum payment.
 
(a) Separation from Service and Disability.  The form of payment for a
distribution upon a Participant’s Separation from Service or Disability shall
be:
 
(1) Lump sum;
 
(2) Annual installments over a period not exceeding ten (10) years if the
Participant’s vested Account equals or exceeds $50,000 on the date of Separation
from Service or Disability.
 
(b) Scheduled Distribution.  The form of payment for a distribution upon a
Scheduled Distribution Date shall be:
 
(1) Lump sum;
 
(2) Annual installments over a period not exceeding five (5) years if the
Participant’s vested particular Scheduled Distribution Date Account equals or
exceeds $25,000 as of the date distribution will commence.
 
3.5 Modification of Deferral Payment Election.  A new distribution election may
be made at the time of subsequent deferral elections with respect to deferrals
in Plan Years beginning after the election is made.  However, a distribution
election with respect to previously deferred amounts may only be changed under
the terms and conditions specified in Code Section 409A.  Except as expressly
provided in Section 7.5 relating to distributions upon an Unforeseeable
Emergency, no acceleration of a distribution is permitted.  A subsequent
election that delays payment or changes the form of payment shall be permitted
if and only if all of the following requirements are met:
 
(1) the new election does not take effect until at least twelve (12) months
after the date on which the new election is made;
 
(2) in the case of payments made on account of Separation from Service (other
than by reason of death or Disability) or a Scheduled Distribution Date, the new
election delays payment for at least five (5) years from the date that payment
would otherwise have been made, absent the new election; and
 
 
6

--------------------------------------------------------------------------------

 
(3) in the case of payments made according to a Scheduled Distribution Date, the
new election is made not less than twelve (12) months before the date on which
payment would have been made (or, in the case of installment payments, the first
installment payment would have been made) absent the new election.
 
For purposes of application of the above change limitations, installment
payments shall be treated as a single payment.  Election changes made pursuant
to this Section shall be made in accordance with rules established by the
Committee, and shall comply with all requirements of Code Section 409A and
applicable authorities.
 
ARTICLE IV
 
COMPANY CONTRIBUTIONS
 
4.1 Company Contributions.
 
(a) Company Non-Elective Contributions. For each Plan Year, the Company may make
a Company Contribution on behalf of each Participant whose Compensation exceeds
the limitation under Section 401(a)(17) of the Code, as adjusted, ($245,000 for
2010) in an amount equal to three percent (3%) of the Participant’s Compensation
in excess of such Code Section 401(a)(17) limitation.  Such amount shall be
credited to the Participant’s Company Contribution Account as soon as
administratively feasible following the end of each calendar year or as
otherwise may be determined by the Committee.
 
(b) Company SERP Contributions.  For each Plan Year, the Company may make an
annual SERP contribution on behalf of solely those Participants designated by
the Committee equal to five percent (5%) of the Participant’s
Compensation.  Such amount shall be credited to the Participant’s Company
Contribution Account as of January 1 of each Plan Year or as otherwise may be
determined by the Committee.
 
(c) Discretionary Company Contributions.  The Company shall have the discretion
to make discretionary Company Contributions at any time on behalf of any
Participant.  Company Contributions shall be made in the complete and sole
discretion of the Company and no Participant shall have the right to receive any
Company Contribution in any particular Plan Year regardless of whether Company
Contributions are made on behalf of other Participants.
 
ARTICLE V
 
INVESTMENT AND ACCOUNTS
 
5.1 Accounts.  For recordkeeping purposes, the Committee shall maintain a
Deferral Account and a Company Contribution Account for each Participant under
the Plan to credit hypothetical investment gains and losses to a Participant’s
Account.  A Participant’s Deferral Account shall be credited with an amount
equal to the Compensation deferred by the Participant as soon as practicable and
not later than the fifth (5th) business day following the date the compensation
would be paid in the absence of a deferral election.  A Participant’s Account is
a bookkeeping device to track the value of the Participant’s deferrals and
Company Contributions.  No assets shall be reserved or segregated in connection
with any Account, and no Account shall be insured or otherwise secured.
 
 
7

--------------------------------------------------------------------------------

 
5.2 Investment Options.
 
(a) General.  A Participant’s Account shall be invested on a phantom basis in
any combination of phantom investment options specified by the Participant from
those offered by the Committee for this purpose from time to time.  The
Committee may discontinue any phantom investment option with respect to some or
all Accounts at any time and without the Participant’s consent.
 
(b) Participant Direction. At the time of entering the Plan and/or of making the
deferral election under the Plan, the Participant shall designate, on a form
provided by the Committee, the investment Funds in which the Participant’s
Account shall be deemed to be invested for purposes of determining the amount of
earnings and losses to be credited to each Account.  The Participant may specify
that all or any percentage of his or her Account shall be deemed to be invested,
in whole percentage increments, in one or more of the types of investment Funds
selected as alternative investments under the Plan from time to time by the
Committee.  A Participant may change the designation made under this Section at
any time by filing a revised election on a form provided by the
Committee.  During payout, the Participant’s Account shall continue to be
credited at the Crediting Rate selected by the Participant from among the
investment alternatives or rates made available by the Committee for such
purpose until all amounts have been distributed from the Account.  If a
Participant fails to make an investment election under this Section for a
particular Account, such Account shall be invested in the default investment
Fund selected by the Committee for such purpose.
 
(c) Investment Alternatives. The Committee shall select, in its sole and
absolute discretion, commercially available investment Funds and shall
communicate each of the alternative types of investment Funds to the
Participant.  The Interest Rate of each such commercially available investment
fund shall be used to determine the amount of earnings or losses to be credited
to Participant’s Account under Article V.  The Participant’s choice among
investments shall be solely for purposes of calculation of the Crediting Rate on
Accounts.  The Company shall have no obligation to set aside or invest amounts
as directed by the Participant and, if the Company elects to invest amounts as
directed by the Participant, the Participant shall have no more right to such
investments than any other unsecured general creditor.
 
(d) Changes in Crediting Rate and Investment Funds.  The Committee retains the
right to change the investment Funds at any time without prior notice to
Participants.
 
5.3 Trust.  The Company shall be responsible for the payment of all benefits
under the Plan.  At its discretion, the Company may establish one or more
grantor trusts for the purpose of providing for payment of benefits under the
Plan.  Such trust or trusts may be irrevocable, but the assets thereof shall be
subject to the claims of the Company’s creditors.  Benefits paid to the
Participant from any such trust or trusts shall be considered paid by the
Company for purposes of meeting the obligations of the Company under the Plan.
 
 
8

--------------------------------------------------------------------------------

 
ARTICLE VI
 
VESTING
 
6.1 Vesting of Deferral Accounts.  The  Participant shall be 100% vested at all
times in amounts credited to the Participant’s Deferral Account.
 
6.2 Vesting of Company Contributions Account.  Amounts credited to the
Participant’s Company Contributions Account shall be fully 100% vested upon the
Participant’s completion of two (2) Years of Service with the Company.  In the
event of Separation from Service as a result of Disability or death, regardless
of the Participant’s Years of Service, the Participant’s Company Contribution
Account shall be fully 100% vested.
 
6.3 Vesting under Employment Contract.  Notwithstanding the above, a
Participant’s Account shall become 100% vested to the extent expressly provided
in a written employment contract between the Participant and the Company.
 
6.4 Forfeiture of Non-Vested Amounts.  Any portion of the Participant’s Account
that is not vested at the time of the Participant’s Separation from Service
shall be forfeited.
 
ARTICLE VII
 
DISTRIBUTIONS
 
7.1 Distribution Upon a Separation from Service.  Except as otherwise expressly
provided herein, upon a Participant’s Separation from Service, distribution of a
Participant’s vested Account shall commence, or, in the case of a lump sum
distribution, shall be made, no later than the last business day of February
following the calendar year of the Participant’s Separation from Service.
 
7.2 Distribution Upon a Disability.  Upon a Participant’s Disability,
distribution of a Participant’s vested Account shall commence, or, in the case
of a lump sum distribution, shall be made, no later than the last business day
of February following the calendar year of the Participant’s Disability.
 
7.3 Distribution on Account of Death.
 
(a) Prior to Commencement of Benefits.  Upon a Participant’s death while
employed by the Company and prior to commencement of benefit payable from an
Account, the value of the Participant’s Account shall be payable in a single
lump sum to the Participant’s Beneficiary no later than the last business day of
February following the Participant’s death.
 
(b) After Commencement of Benefits.  In the event that the Participant dies
after commencement of benefits payable from an Account, benefits from such
Account shall continue to be paid to the Participant’s Beneficiary at the same
time and in the same form as they would have been paid to the Participant had
the Participant not died.
 
 
9

--------------------------------------------------------------------------------

 
7.4 Distribution Based on a Scheduled Distribution Date.
 
(a) Scheduled Distribution Election.  Participants may elect to receive up to
four (4) distributions upon a Scheduled Distribution Date from the Deferral
Account prior to Separation from Service.  In the case of a Participant who has
elected to receive distributions upon a Scheduled Distribution Date, such
Participant shall receive the amount, with respect to the specified deferrals,
including earnings thereon, which have been elected by the Participant to be
subject to such Scheduled Distribution Date election in accordance with Section
3.3 of the Plan.  A Participant’s Scheduled Distribution Date with respect to
deferrals of Compensation for a given Plan Year shall be no earlier than two (2)
years from the last day of the Plan Year in which the deferrals are credited to
the Participant’s Account.  Payments made pursuant to this Paragraph 7.4(a)
shall be paid no later than the last business day of February of the selected
Scheduled Distribution Date year.
 
(b) Separation from Service.  In the event of a Participant’s Separation from
Service prior to commencement of a distribution upon Scheduled Distribution
Date, such shall be made in the form applicable to such Separation from Service
as elected by the Participant pursuant to Section 3.3 of the Plan.  In the event
of a Participant’s Separation from Service for any reason after a distribution
upon a Scheduled Distribution Date has commenced in the form of installment
payments, such benefits shall continue to be paid at the same time and in the
same form as they would have been paid to the Participant had the Participant
not terminated service.
 
7.5 Distribution on Account of Unforeseeable Emergency.  In the event of an
Unforeseeable Emergency, a Participant may request payment of all or a portion
of the amount credited to the Participant’s Account based upon such
Unforeseeable Emergency.  The Participant shall request such distribution upon
an Unforeseeable Emergency by filing a form provided by and filed with the
Committee prior to the end of any calendar month, including all relevant
information needed for the Committee to make such determination.
 
(a) The amount distributed pursuant to this Section with respect to an
Unforeseeable Emergency shall not exceed the amount necessary to satisfy such
financial emergency plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).
 
(b) The amount determined by the Committee to be paid shall be paid in a single
cash lump sum as soon as practicable after the end of the calendar month in
which the Unforeseeable Emergency election is made and approved by the
Committee.
 
7.6 Six Month Delay in Commencement of Distribution in Respect of Specified
Employees.  Notwithstanding any provision in the Plan to the contrary, any
distribution of a Participant’s vested Account on account of the Participant’s
Separation from Service, other than distributions due to death, to a Participant
who, at the time such Separation from Service occurs, is a “specified employee”
within the meaning of Section 409A of the Code shall not commence earlier than
the first day of the seventh month following the date such Participant incurs
such Separation from Service.  If a Specified Employee elects installments as
the method of payment, any installment payment to which such Specified Employee
would otherwise be entitled during the 6-month period following the date of
Separation from Service will be accumulated and paid on the first day of the
seventh month following such Separation from Service.
 
 
10

--------------------------------------------------------------------------------

 
ARTICLE VIII
PAYEE DESIGNATIONS AND LIMITATIONS
 
8.1 Beneficiaries.
 
(a) Beneficiary Designation.  The Participant shall have the right, at any time,
to designate any person or persons as Beneficiary (both primary and contingent)
to whom payment under the Plan shall be made in the event of the Participant’s
death.  The Beneficiary designation shall be effective when it is submitted to
and acknowledged by the Committee during the Participant’s lifetime in the
format prescribed by the Committee.
 
(b) Absence of Valid Designation.  If a Participant fails to designate a
Beneficiary as provided above, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Committee shall direct the distribution of such
benefits to the Participant’s estate.
 
8.2 Payments to Minors.  In the event any amount is payable under the Plan to a
minor, payment shall not be made to the minor, but instead be paid (a) to that
person’s living parent(s) to act as custodian, (b) if that person’s parents are
then divorced, and one parent is the sole custodial parent, to such custodial
parent, to act as custodian, or (c) if no parent of that person is then living,
to a custodian selected by the Committee to hold the funds for the minor under
the Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in
which the minor resides.  If no parent is living and the Committee decides not
to select another custodian to hold the funds for the minor, then payment shall
be made to the duly appointed and currently acting guardian of the estate for
the minor or, if no guardian of the estate for the minor is duly appointed and
currently acting within sixty (60) days after the date the amount becomes
payable, payment shall be deposited with the court having jurisdiction over the
estate of the minor.
 
8.3 Payments on Behalf of Persons Under Incapacity.  In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the Committee, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefore, the Committee may direct that such
payment be made to any person found by the Committee, in its sole judgment, to
have assumed the care of such person.  Any payment made pursuant to such
determination shall constitute a full release and discharge of any and all
liability of the Committee and the Company under the Plan.
 
8.4 Inability to Locate Payee.  In the event that the Committee is unable to
locate a Participant or Beneficiary within two years following the scheduled
payment date, the amount allocated to the Participant’s Deferral Account shall
be forfeited.  If, after such forfeiture, the Participant or Beneficiary later
claims such benefit, such benefit shall be reinstated without interest or
earnings.
 
 
11

--------------------------------------------------------------------------------

 
ARTICLE IX
 
ADMINISTRATION
 
9.1 Committee. The Plan shall be administered by a Committee appointed by the
Board, which shall have the exclusive right and full discretion (i) to appoint
agents to act on its behalf, (ii) to select and establish Funds, (iii) to
interpret the Plan, (iv) to decide any and all matters arising hereunder
(including the right to remedy possible ambiguities, inconsistencies, or
admissions), (v) to make, amend and rescind such rules as it deems necessary for
the proper administration of the Plan and (vi) to make all other determinations
and resolve all questions of fact necessary or advisable for the administration
of the Plan, including determinations regarding eligibility for benefits payable
under the Plan.  All interpretations of the Committee with respect to any matter
hereunder shall be final, conclusive and binding on all persons affected
thereby.  No member of the Committee or agent thereof shall be liable for any
determination, decision, or action made in good faith with respect to the
Plan.  The Company will indemnify and hold harmless the members of the Committee
and its agents from and against any and all liabilities, costs, and expenses
incurred by such persons as a result of any act, or omission, in connection with
the performance of such persons’ duties, responsibilities, and obligations under
the Plan, other than such liabilities, costs, and expenses as may result from
the bad faith, willful misconduct, or criminal acts of such persons.
 
9.2 Claims Procedure.  Any Participant, former Participant or Beneficiary may
file a written claim with the Committee setting forth the nature of the benefit
claimed, the amount thereof, and the basis for claiming entitlement to such
benefit.  The Committee shall determine the validity of the claim and
communicate a decision to the claimant promptly and, in any event, not later
than ninety (90) days after the date of the claim.  The claim may be deemed by
the claimant to have been denied for purposes of further review described below
in the event a decision is not furnished to the claimant within such ninety (90)
day period.  If additional information is necessary to make a determination on a
claim, the claimant shall be advised of the need for such additional information
within forty-five (45) days after the date of the claim.  The claimant shall
have up to one hundred eighty (180) days to supplement the claim information,
and the claimant shall be advised of the decision on the claim within forty-five
(45) days after the earlier of the date the supplemental information is supplied
or the end of the one hundred eighty (180) day period.  Every claim for benefits
which is denied shall be denied by written notice setting forth in a manner
calculated to be understood by the claimant (i) the specific reason or reasons
for the denial, (ii) specific reference to any provisions of the Plan (including
any internal rules, guidelines, protocols, criteria, etc.) on which the denial
is based, (iii) description of any additional material or information that is
necessary to process the claim, and (iv) an explanation of the procedure for
further reviewing the denial of the claim and shall include an explanation of
the claimant’s right to pursue legal action in the event of an adverse
determination on review.
 
9.3 Review Procedures.  Within sixty (60) days after the receipt of a denial on
a claim, a claimant or his/her authorized representative may file a written
request for review of such denial.  Such review shall be undertaken by the
Committee and shall be a full and fair review. The claimant shall have the right
to review all pertinent documents.  The Committee shall issue a decision not
later than sixty (60) days after receipt of a request for review from a claimant
unless special circumstances, such as the need to hold a hearing, require a
longer period of time, in which case a decision shall be rendered as soon as
possible but not later than one hundred twenty (120) days after receipt of the
claimant’s request for review.  The decision on review shall be in writing and
shall include specific reasons for the decision written in a manner calculated
to be understood by the claimant with specific reference to any provisions of
the Plan on which the decision is based and shall include an explanation of the
claimant’s right to pursue legal action in the event of an adverse determination
on review.
 
 
12

--------------------------------------------------------------------------------

 
ARTICLE X
 
MISCELLANEOUS
 
10.1 Amendment or Termination of Plan.  The Company may, at any time, direct the
Committee to amend or terminate the Plan, except that no such amendment or
termination may reduce a Participant’s Account balances.  If the Company
terminates the Plan, no further amounts shall be deferred hereunder, and amounts
previously deferred or contributed to the Plan shall be fully vested and shall
be paid in accordance with the provisions of the Plan as scheduled prior to the
Plan termination.  Notwithstanding the forgoing, to the extent permitted under
Code Section 409A and applicable authorities, the Company may, in its complete
and sole discretion, accelerate distributions under the Plan in the event of a
“change in ownership” or “effective control” of the Company or a “change in
ownership of a substantial portion of assets” or under such other terms and
conditions as may be specifically authorized under Code Section 409A and
applicable authorities.
 
10.2 Unsecured General Creditor. The benefits paid under the Plan shall be paid
from the general funds of the Company, and the Participant and any Beneficiary
or their heirs or successors shall be no more than unsecured general creditors
of the Company with no special or prior right to any assets of the Company for
payment of any obligations hereunder. It is the intention of the Company that
this Plan be unfunded for purposes of ERISA and the Code.
 
10.3 Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or entity.  No part of a Participant’s Accounts shall be liable for
the debts, contracts, or engagements of any Participant, Beneficiary, or their
successors in interest, nor shall a Participant’s Accounts be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever.  No part of a Participant’s Accounts shall
be subject to any right of offset against or reduction for any amount payable by
the Participant or Beneficiary, whether to the Company or any other party, under
any arrangement other than under the terms of this Plan.
 
10.4 Withholding. The Participant shall make appropriate arrangements with the
Company for satisfaction of any federal, state or local income tax withholding
requirements, Social Security and other employee tax or other requirements
applicable to the granting, crediting, vesting or payment of benefits under the
Plan.  There shall be deducted from each payment made under the Plan or any
other Compensation payable to the Participant (or Beneficiary) all taxes which
are required to be withheld by the Company in respect to such payment or this
Plan.  The Company shall have the right to reduce any payment (or other
Compensation) by the amount of cash sufficient to provide the amount of said
taxes.
 
 
13

--------------------------------------------------------------------------------

 
10.5 Receipt or Release.  Any payment made in good faith to a Participant or the
Participant’s Beneficiary shall, to the extent thereof, be in full satisfaction
of all claims against the Committee, its members and the Company.  The Committee
may require such Participant or Beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect.
 
10.6 Errors in Account Statements, Deferrals or Distributions.  In the event an
error is made in an Account statement, such error shall be corrected on the next
statement following the date such error is discovered.  In the event of an error
in deferral amount, consistent with and as permitted by any correction
procedures established under Code Section 409A, the error shall be corrected
immediately upon discovery by, in the case of an excess deferral, distribution
of the excess amount to the Participant, or, in the case of an under deferral,
reduction of other compensation payable to the Participant.  In the event of an
error in a distribution, the over or under payment shall be corrected by payment
to or collection from the Participant consistent with any correction procedures
established under Code Section 409A, immediately upon the discovery of such
error. In the event of an overpayment, the Company may, at its discretion,
offset other amounts payable to the Participant from the Company (including but
not limited to salary, bonuses, expense reimbursements, severance benefits or
other employee compensation benefit arrangements, as allowed by law and subject
to compliance with Code Section 409A) to recoup the amount of such
overpayment(s).
 
10.7 Employment Not Guaranteed.  Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continue the provision of services in any capacity
whatsoever to the Company.
 
10.8 Successors of the Company.  The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.
 
10.9 Notice.  Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Committee, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company.  Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.  Notices to the Company may be permitted by
electronic communication according to specifications established by the
Committee.
 
10.10 Headings.  Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.
 
10.11 Gender, Singular and Plural.  All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require.  As the context may require, the singular
may be read as the plural and the plural as the singular.
 
 
14

--------------------------------------------------------------------------------

 
10.12 Governing Law.  The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.  In the event any provision of, or legal issue relating to, this Plan
is not fully preempted by federal law, such issue or provision shall be governed
by the laws of the State of Delaware.
 
IN WITNESS WHEREOF, the Board of Directors of the Company has approved the
adoption of this Plan as of the Effective Date and has caused the Plan to be
executed by its duly authorized representative this 1st day of July, 2010.
 
LIN TELEVISION CORPORATION
 
By: /s/ Daniel V. Donohue     
 
Title: VP, Human Resources             



 
15

--------------------------------------------------------------------------------

 
